Name: Council Implementing Decision 2012/393/CFSP of 16Ã July 2012 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: international affairs;  international security;  Asia and Oceania
 Date Published: 2012-07-17

 17.7.2012 EN Official Journal of the European Union L 187/52 COUNCIL IMPLEMENTING DECISION 2012/393/CFSP of 16 July 2012 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 and Article 6(1) thereof, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 11 June 2012, the Committee, established pursuant to paragraph 30 of United Nations Security Council Resolution 1988 (2011), deleted two persons from the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) On 27 June 2012, the Committee added one person to the list of individuals, groups, undertakings and entities subject to restrictive measures. (4) Furthermore, on 28 June 2012, the Committee added another two persons and two entities to the list of individuals, groups, undertakings and entities subject to restrictive measures. (5) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The entries for the persons and entities appearing in Annex I to this Decision are added to the list set out in the Annex to Decision 2011/486/CFSP. Article 2 The entries for the persons appearing in Annex II to this Decision are deleted from the list set out in the Annex to Decision 2011/486/CFSP. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 16 July 2012. For the Council The President S. ALETRARIS (1) OJ L 199, 2.8.2011, p. 57. ANNEX I ENTRIES REFERRED TO IN ARTICLE 1 A. Individuals associated with the Taliban. (1) Bakht Gul (alias (a) Bakhta Gul (b) Bakht Gul Bahar (c) Shuqib). Date of Birth: 1980. Place of Birth: Aki Village, Zadran District, Paktiya Province, Afghanistan. Nationality: Afghan. Address: Miram Shah, North Waziristan, Federally Administered Tribal Areas, Pakistan. Other information: (a) Communications assistant to Badruddin Haqqani. (b) Also coordinates movement of Haqqani insurgents, foreign fighters and weapons in the Afghanistan/Pakistan border area. (c) Belongs to Zadran tribe. Date of UN designation: 27.6.2012. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Bakht Gul has been a key Haqqani Network communications official since at least 2009, when his predecessor was arrested in Afghanistan. As of 2011, Gul continued to report directly to Badruddin Haqqani, a senior Haqqani Network leader, and has acted as an intermediary for those wishing to contact him. Gul's responsibilities include relaying reports from commanders in Afghanistan to senior Haqqani Network officials, Taliban media officials, and legitimate media outlets in Afghanistan. Gul also works with Haqqani Network officials, including Badruddin Haqqani, to coordinate the movement of Haqqani Network insurgents, foreign fighters and weapons in the Afghanistan-Pakistan border region and eastern Afghanistan. As of 2010, Gul relayed operational orders from Badruddin Haqqani to fighters in Afghanistan. In late 2009, Gul distributed money to Haqqani Network sub-commanders traveling between Miram Shah and Afghanistan. (2) Abdul Satar Abdul Manan (alias (a) Haji Abdul Sattar Barakzai (b) Haji Abdul Satar (c) Haji Satar Barakzai (d) Abdulasattar). Title: Haji. Date of Birth: 1964. Place of Birth: (a) Mirmandaw village, Nahr-e Saraj District, Helmand Province, Afghanistan (b) Mirmadaw village, Gereshk District, Helmand Province, Afghanistan (c) Qilla Abdullah, Baluchistan Province, Pakistan. Passport no.: AM5421691 (Pakistan passport, expires on 11 Aug. 2013). National identification no.: (a) Pakistan National Identification number 5420250161699 (b) Afghan National Identification number 585629. Address: (a) Kachray Road, Pashtunabad, Quetta, Baluchistan Province, Pakistan (b) Nasrullah Khan Chowk, Pashtunabad Area, Baluchistan Province, Pakistan (c) Chaman, Baluchistan Province, Pakistan (d) Abdul Satar Food Shop, Ayno Mina 0093, Kandahar Province, Afghanistan. Other information: (a) Co-owner of Haji Khairullah Haji Sattar Money Exchange. (b) Associated also with Khairullah Barakzai. (c) Belongs to Barakzai tribe. (d) Father's name is Hajji Abd-al-Manaf. Date of UN designation: 29.6.2012. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Satar Abdul Manan is a co-owner and operator of Haji Khairullah Haji Sattar Money Exchange. Satar and Khairullah Barakzai Khudai Nazar have co-owned and jointly operated hawalas (informal money remittance services) known as HKHS throughout Afghanistan, Pakistan, and Dubai and managed an HKHS branch in the Afghanistan-Pakistan border region. As of late 2009, Satar and Khairullah had an equal partnership in HKHS. Satar founded HKHS and customers chose to use HKHS in part because of Satar's and Khairullah's well-known names. Satar has donated thousands of dollars to the Taliban to support Taliban activities in Afghanistan and has distributed funds to the Taliban using his hawala. As of 2010, Satar provided financial assistance to the Taliban, and a Taliban commander and his associates may have transferred thousands of dollars through Satar in support of the insurgency. As of late 2009, Satar hosted senior Taliban members, provided tens of thousands of dollars to aid the Taliban's fight against Coalition Forces in Marjah, NadAli District, Helmand Province, Afghanistan, and helped to transport a Taliban member to Marjah. As of 2008, Satar and Khairullah collected money from donors and distributed the funds to the Taliban using their hawala. (3) Khairullah Barakzai Khudai Nazar (alias (a) Haji Khairullah (b) Haji Khair Ullah (c) Haji Kheirullah (d) Haji Karimullah (e) Haji Khair Mohammad). Title: Haji. Date of Birth: 1965. Place of Birth: (a) Zumbaleh village, Nahr-e Saraj District, Helmand Province, Afghanistan (b) Mirmadaw village, Gereshk District, Helmand Province, Afghanistan (c) Qilla Abdullah, Baluchistan Province, Pakistan. Passport no.: BP4199631 (Pakistan passport, on 25 Jun. 2014). National identification no.: Pakistan National Identification number 5440005229635. Address: Abdul Manan Chowk, Pashtunabad, Quetta, Baluchistan Province. Other information: (a) Co-owner of Haji Khairullah Haji Sattar Money Exchange (b) Associated also with Abdul Satar Abdul Manan (c) Belongs to Barakzai tribe. (d) Father's name is Haji Khudai Nazar. (e) Alternative father's name is Nazar Mohammad. Date of UN designation: 29.6.2012. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khairullah Barakzai Khudai Nazar is a co-owner and operator of Haji Khairullah Haji Sattar Money Exchange (HKHS). As of late 2009, Khairullah and Abdul Satar Abdul Manan had an equal partnership in HKHS. They jointly operated hawalas known as HKHS throughout Afghanistan, Pakistan, and Dubai and managed an HKHS branch in the Afghanistan-Pakistan border region. As of early 2010, Khairullah was the chief of the HKHS branch in Kabul. As of 2010, Khairullah was a hawaladar for Taliban senior leadership and provided financial assistance to the Taliban. Khairullah, along with his business partner Satar, provided thousands of dollars to the Taliban to support Taliban activities in Afghanistan. As of 2008, Khairullah and Satar collected money from donors and distributed the funds to the Taliban using their hawala. B. Entities and other groups and undertakings associated with the Taliban (1) Haji Khairullah Haji Sattar money exhange (alias (a) Haji Khairullah-Haji Sattar Sarafi (b) Haji Khairullah and Abdul Sattar and Company (c) Haji Khairullah Money Exchange (d) Haji Khair Ullah Money Service (e) Haji Salam Hawala (f) Haji Hakim Hawala (g) Haji Alim Hawala) Address: (a) Branch Office 1: i) Chohar Mir Road, Kandahari Bazaar, Quetta City, Baluchistan Province, Pakistan ii) Room number 1, Abdul Sattar Plaza, Hafiz Saleem Street, Munsafi Road, Quetta, Baluchistan Province, Pakistan iii) Shop number 3, Dr. Bano Road, Quetta, Baluchistan Province, Pakistan iv) Office number 3, Near Fatima Jinnah Road, Dr. Bano Road, Quetta, Baluchistan Province, Pakistan v) Kachara Road, Nasrullah Khan Chowk, Quetta, Baluchistan Province, Pakistan vi) Wazir Mohammad Road, Quetta, Baluchistan Province, Pakistan; (b) Branch Office 2: Peshawar, Khyber Paktunkhwa Province, Pakistan; (c) Branch Office 3: Moishah Chowk Road, Lahore, Punjab Province, Pakistan; (d) Branch Office 4: Karachi, Sindh Province, Pakistan; (e) Branch Office 5: i) Larran Road number 2, Chaman, Baluchistan Province, Pakistan ii) Chaman Central Bazaar, Chaman, Baluchistan Province, Pakistan; (f) Branch Office 6: i) Shop number 237, Shah Zada Market (also known as Sarai Shahzada), Kabul, Afghanistan ii) Shop number 257, 3rd Floor, Shah Zada Market (also known as Sarai Shahzada), Kabul, Afghanistan; (g) Branch Office 7: i) Shops number 21 and 22, 2nd Floor, Kandahar City Sarafi Market, Kandahar City, Kandahar Province, Afghanistan ii) New Sarafi Market, 2nd Floor, Kandahar City, Kandahar Province, Afghanistan iii) Safi Market, Kandahar City, Kandahar Province, Afghanistan; (h) Branch Office 8: Gereshk City, Nahr-e Saraj District, Helmand Province, Afghanistan; (i) Branch Office 9: i) Lashkar Gah Bazaar, Lashkar Gah, Lashkar Gah District, Helmand Province, Afghanistan ii) Haji Ghulam Nabi Market, 2nd Floor, Lashkar Gah District, Helmand Province, Afghanistan; (j) Branch Office 10: i) Suite numbers 196-197, 3rd Floor, Khorasan Market, Herat City, Herat Province, Afghanistan ii) Khorasan Market, Shahre Naw, District 5, Herat City, Herat Province, Afghanistan; (k) Branch Office 11: i) Sarafi Market, Zaranj District, Nimroz Province, Afghanistan ii) Ansari Market, 2nd Floor, Nimroz Province, Afghanistan; (l) Branch Office 12: Sarafi Market, Wesh, Spin Boldak District, Afghanistan; (m) Branch Office 13: Sarafi Market, Farah, Afghanistan; (n) Branch Office 14: Dubai, United Arab Emirates; (o) Branch Office 15: Zahedan, Iran; (p) Branch Office 16: Zabul, Iran. Tax and license numbers: (a) Pakistan National Tax Number: 1774308; (b) Pakistan National Tax Number: 0980338; (c) Pakistan National Tax Number: 3187777; (d) Afghan Money Service Provider License Number: 044. Other information: (a) Haji Khairullah Haji Sattar Money Exchange was used by Taliban leadership to transfer money to Taliban commanders to fund fighters and operations in Afghanistan as of 2011. (b) Associated with Abdul Sattar Abdul Manan and Khairullah Barakzai Khudai Nazar. Date of UN designation: 29.6.2012. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Haji Khairullah Haji Sattar Money Exchange (HKHS) is co-owned by Abdul Satar Abdul Manan and Khairullah Barakzai Khudai Nazar. Satar and Khairullah have jointly operated money exchanges throughout Afghanistan, Pakistan, and Dubai, the United Arab Emirates. Taliban leaders have used HKHS to disseminate money to Taliban shadow governors and commanders and to receive hawala (informal money remittance) transfers for the Taliban. As of 2011, the Taliban leadership transferred money to Taliban commanders in Afghanistan using HKHS. In late 2011, the HKHS branch in Lashkar Gah, Helmand Province, Afghanistan, was used to send money to the Taliban shadow governor for Helmand Province. In mid-2011, a Taliban commander used an HKHS branch in the Afghanistan-Pakistan border region to fund fighters and operations in Afghanistan. After the Taliban deposited a significant amount of cash monthly with this HKHS branch, Taliban commanders could access the funds from any HKHS branch. Taliban personnel used HKHS in 2010 to transfer money to hawalas in Afghanistan where operational commanders could access the funds. As of late 2009, the manager of the HKHS branch in Lashkar Gah oversaw the movement of Taliban funds through HKHS. (2) Roshan money exchange (alias (a) Roshan Sarafi (b) Roshan Trading Company (c) Rushaan Trading Company (d) Roshan Shirkat (e) Maulawi Ahmed Shah Hawala (f) Mullah Ahmed Shah Hawala (g) Haji Ahmad Shah Hawala (h) Ahmad Shah Hawala). Address: (a) Branch Office 1: i) Shop number 1584, Furqan (variant Fahr Khan) Center, Chalhor Mal Road,Quetta, Baluchistan Province, Pakistan ii) Flat number 4, Furqan Center, Jamaluddin Afghani Road, Quetta, Baluchistan Province, Pakistan iii) Office number 4, 2nd Floor, Muslim Plaza Building, Doctor Banu Road, Quetta, Baluchistan Province, Pakistan iv) Cholmon Road, Quetta, Baluchistan Province, Pakistan v) Munsafi Road, Quetta, Baluchistan Province, Pakistan vi) Shop number 1, 1st Floor, Kadari Place, Abdul Samad Khan Street (next to Fatima Jena Road), Quetta, Baluchistan Province, Pakistan; (b) Branch Office 2: i) Safar Bazaar, Garmser District, Helmand Province, Afghanistan ii) Main Bazaar, Safar, Helmand Province, Afghanistan; (c) Branch Office 3: i) Haji Ghulam Nabi Market, Lashkar Gah, Helmand Province, Afghanistan ii) Money Exchange Market, Lashkar Gah, Helmand Province, Afghanistan iii) Lashkar Gah Bazaar, Helmand Province, Afghanistan; (d) Branch Office 4: Hazar Joft, Garmser District, Helmand Province, Afghanistan; (e) Branch Office 5: Ismat Bazaar, Marjah District, Helmand Province, Afghanistan; (f) Branch Office 6: Zaranj, Nimruz Province, Afghanistan (g) Branch Office 7: i) Suite number 8, 4th Floor, Sarafi Market, District number 1, Kandahar City, Kandahar Province, Afghanistan ii) Shop number 25, 5th Floor, Sarafi Market, Kandahar City, Kandahar District, Kandahar Province, Afghanistan; (h) Branch Office 8: Lakri City, Helmand Province, Afghanistan; (i) Branch Office 9: Gerd-e-Jangal, Chaghi District, Baluchistan Province, Pakistan; (j) Branch Office 10: Chaghi, Chaghi District, Baluchistan Province, Pakistan; (k) Branch Office 11: Aziz Market, in front of Azizi Bank, Waish Border, Spin Boldak District, Kandahar Province, Afghanistan Other information: Roshan Money Exchange stores and transfers funds to support Taliban military operations and narcotics trade in Afghanistan. Date of UN designation: 29.6.2012. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Roshan Money Exchange (RMX) stores and transfers funds to support Taliban military operations and the Taliban's role in the Afghan narcotics trade. RMX was one of the primary hawalas (informal money remittance services) used by Taliban officials in Helmand Province as of 2011. In 2011, a senior Taliban member withdrew hundreds of thousands of dollars from an RMX branch in the Afghanistan-Pakistan border region to distribute to Taliban shadow provincial governors. To fund the Taliban's spring offensive in 2011, the Taliban shadow governor of Helmand Province sent hundreds of thousands of dollars to RMX. Also in 2011, a Taliban member received tens of thousands of dollars from RMX to support military operations. An RMX branch in the Afghanistan-Pakistan border region also held tens of thousands of dollars to be collected by a Taliban commander. In 2010, on behalf of the Taliban shadow governor of Helmand Province, a Taliban member used RMX to send thousands of dollars to the Afghanistan-Pakistan border region. The RMX branch in Lashkar Gah, Helmand Province, has been used by the Taliban to transfer funds for local operations. In 2011, a Taliban sub-commander transferred tens of thousands of dollars to a Taliban commander through the RMX branch in Lashkar Gah. The Taliban also sent funds to the RMX branch in Lashkar Gah for distribution to Taliban commanders in 2010. Also in 2010, a Taliban member used RMX to send tens of thousands of dollars to Helmand Province and Herat Province, Afghanistan, on behalf of the Taliban shadow governor of Helmand Province. In 2009, a senior Taliban representative collected hundreds of thousands of dollars from an RMX branch in the Afghanistan-Pakistan border region to finance Taliban military operations in Afghanistan. The money sent to RMX originated in Iran. In 2008, a Taliban leader used RMX to transfer tens of thousands of dollars from Pakistan to Afghanistan. The Taliban also uses RMX to facilitate its role in the Afghan narcotics trade. As of 2011, Taliban officials, including the shadow governor of Helmand Province, transferred hundreds of thousands of dollars from an RMX branch in the Afghanistan-Pakistan border region to hawalas in Afghanistan for the purchase of narcotics on behalf of Taliban officials. Also in 2011, a Taliban official directed Taliban commanders in Helmand Province to transfer opium proceeds through RMX. One Taliban district chief transferred thousands of dollars from Marjah, Helmand Province, Afghanistan, to an RMX branch in the Afghanistan-Pakistan border region. ANNEX II ENTRIES REFERRED TO IN ARTICLE 2 (1) Mohammad Homayoon Mohammad Yonus Kohistani (alias Mohammad Homayoon Kohistani). (2) Mohammad Sharif Masood Mohammad Akbar.